DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2, 4-5, 7-10, 12-13 and 15-16 are pending in this application.
Claim rejections 35 U.S.C. 102/103 claims 1-5, 7-13 and 15-16 are withdrawn.
Claims 1-2, 4-5, 7-10, 12-13 and 15-16 are allowed in this Office Action (Renumber as 1-12). 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closet prior art Beckmann et al. (U.S. Publication Number 20140181822) teaches that list 306 is a linked list implemented as a circular queue that includes multiple channels 302, where each channel 302 is also a circular queue ([0043]). However, the prior arts of made record fail to teach determining whether there is a node after the node pointed by the LAST pointer of the outer-layer circular queue when there is no idle memory space; when determining that there is a node, pointing the LAST pointer of the outer-layer circular queue to the node after the node pointed by the LAST pointer; when determining that there is no node, establishing an inner-layer circular queue as a new node and adding the new node into the outer-layer circular queue, and pointing the LAST pointer of the outer-layer circular queue to the new node; storing data into the inner-layer circular queue corresponding to the node pointed by the LAST pointer of the outer-layer circular queue as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7075928 B1 by Branth et al. teaches an implementation of multicasting in an ATM switch includes a multicast master entry and a circular double linked list of multicast member entries located in a virtual connection memory of the ATM switch.  The multicast master entry holds information about the multicast cell queue and is linked to the circular double linked list of multicast member entries, thereby enabling multicasting without the need to replicate the multicast cells.
US 5261053 A by Valencia teaches each affinity run queue 38 has an e head field and an e tail data structure, which contain the address pointers to the first and last address, respectively, of the first and last processes in a doubly circularly linked list of affinitied processes.  When a process is hard affinitied to an engine, it is enqueued in FIFO manner to the double circularly linked list of the affinity run queue 38 that corresponds to the engine.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162          

May 25, 2022